Case 4:20-cv-03709 Document 36-4 Filed on 11/02/20 in TXSD Page 1 of 5

EXHIBIT 3

 
Case 4:20-cv-03709 Document 36-4 Filed on 11/02/20 in TXSD Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL CHAMPION.

HON. STEVE TOTH, and SHARON HEMPHILL,
Plaintiffs,

Vv. Case No. 4:20-cv-03709

CHRIS HOLLINS, in his official capacity as Harris. County Clerk,
Defendant,

and

MJ FOR TEXAS; DSCC; DCCC;
MARY CURRIE; CARLTON CURRIE JR.;
JEKAYA SIMMONS; DANIEL COLEMAN,
JERELYN GOODEN, S. SHAWN STEPHENS
GLENDA GREENE, AND MICHELE ROYER
Proposed Intervenor- Defendants.

DECLARATION OF GLENDA LEE GREENE

Pursuant to 20 U.S.C. Section 1746, |, Glenda Lee Greene, declare as follows:

1. | voted at NRG Arena on October 21, 2020at 4:06 p.m..

Ze | presented my valid Texas Driver’s License as proof of identity and
was permitted to vote.

3. lam seventy-four (74) years old.

4. | have asthma and other health conditions and have been advised
by my doctor to quarantine as much as practicable due to the danger of serious

consequences if | should be infected by the Corona Virus 19. | also have difficulty

 
Case 4:20-cv-03709 Document 36-4 Filed on 11/02/20 in TXSD Page 3 of 5

standing for long periods of time as | anticipated would be the case if | were to
vote in person in another manner.

5. | have proudly voted in every Presidential election since | turned
eighteen. | deeply believe in our Constitutional right to vote, and | would be
devastated and feel unjustly cheated if my vote were invalidated.

6. | relied on instructions from the Harris County Clerk that a drive-
through vote would be counted. Normally, | vote at my church down the street,
but | anticipated long lines there, where | would have difficulty standing. | initially
had planned to vote by mail, since |am so entitled due to my age. but due to the
potential difficulties with mail ballots, | chose to drive through vote. Because the
process involved a voting machine resembling the machines lam accustomed to
seeing at polling locations, and the staff who processed me pointed out it was just
like voting at the poll, | felt comfortable presuming my vote would be counted just
like any other early vote and would be included in the totals on election day.

Ze lam very concerned about the effort to invalidate the ballot that |
cast. | have relied on the process for voting to cast that ballot and would not have
done s0 if it did not exist. | have made no plan at this time to vote on election day
as to do so would increase my risk of exposure to Covid-19.

| declare under penalty of perjury that the foregoing is true and correct. Executed
this 1* day of November 2020.

Glenda Lee Greene

 

Glenda Lee Greene

GLG 2

 
Case 4:20-cv-03709 Document 36-4 Filed on 11/02/20 in TXSD Page 4 of 5

Signature: Glenda Lee Greene (Nov 1, 2020 20:16 CST)

Email: g_greene@att.net

 
 

 

 

 

Hotze v. Hollins - declaration of Glenda Greene

 

Final Audit Report 2020-11-02
Created: 2020-11-02
By: Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
Status: Signed
Transaction ID: CBUCHBCAABAA1IQCORM-eDs_8gVa8H-lQntHYaW-8103

 

 

 

"Hotze v. Hollins - declaration of Glenda Greene" History

*° Document created by Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
2020-11-02 - 2:06:05 AM GMT- IP address: 73.206.125.217

 

E23 Document emailed to Glenda Lee Greene (g_greene@att.net) for signature
2020-11-02 - 2:06:52 AM GMT

"9 Email viewed by Glenda Lee Greene (g_greene@att.net)
2020-11-02 - 2:08:20 AM GMT- IP address: 209.73.183.82

© Document e-signed by Glenda Lee Greene (g_greene@aitt.net)
Signature Date: 2020-11-02 - 2:16:49 AM GMT - Time Source: server- IP address: 68.20.24.24

© Agreement completed.
2020-11-02 - 2:16:49 AM GMT

Adobe Sign

 

 
